United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 01-1370
                                     ___________

John Richard Roney,                       *
                                          *
                    Appellant,            * Appeal from the United States
                                          * District Court for the Western
      v.                                  * District of Missouri.
                                          *
United States of America,                 *      [UNPUBLISHED]
                                          *
                    Appellee.             *
                                     ___________

                                Submitted: August 6, 2001

                                    Filed: August 14, 2001
                                     ___________

Before BOWMAN, FAGG, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.

       John Richard Roney pleaded guilty to drug trafficking and money laundering
offenses and was sentenced to 235 months in prison. Although he did not file a direct
appeal, Roney now seeks post-conviction relief under 28 U.S.C. § 2255, claiming he
received ineffective assistance of counsel (among other claims) because counsel failed
to file an appeal as instructed. The district court initially denied Roney’s petition
without a hearing. Roney appealed and we remanded for additional proceedings
because under Holloway v. United States, 960 F.2d 1348, 1356-57 (8th Cir. 1992), a
client receives ineffective assistance of counsel when counsel fails to file a requested
appeal, regardless of whether the client can prove actual prejudice. See Roney v.
United States, No. 97-3047 (8th Cir. Oct. 31, 1997). After an evidentiary hearing, the
district court denied Roney’s petition. Roney appealed a second time, arguing he was
entitled to appointment of counsel at the evidentiary hearing. We agreed and remanded
for further proceedings. See Roney v. United States, 205 F.3d 1061, 1062 (8th Cir.
2000).

       After holding an evidentiary hearing at which Roney was represented by counsel,
a magistrate judge* recommended denying Roney’s petition; the district court** agreed,
adopting the recommendation. The court credited counsels’ testimony that Roney did
not request an appeal and found Roney fabricated a letter he offered as proof of his
instruction to counsel to appeal. Roney then filed this appeal, claiming the district court
mistakenly believed counsels’ testimony instead of his own. Having reviewed the
factual findings for clear error and giving deference to the district court’s credibility
determinations, we reject Roney’s assertion that despite credible evidence to the
contrary, his claim that he made a request is sufficient to merit relief. See Barger v.
United States, 204 F.3d 1180, 1181-82 (8th Cir. 2000). Although Roney argues he was
credible and his lead attorney was not, the district court’s contrary conclusion is well-
supported by the testimony of Roney’s two attorneys and the inconsistencies in
Roney’s version of events. In addition, the inconsistencies in Roney’s letter support
the district court’s suspicion of its authenticity.

       We thus conclude the district court’s findings are not clearly erroneous and we
affirm. See 8th Cir. R. 47B.



      *
       The Honorable James C. England, United States Magistrate Judge for the
Western District of Missouri.
      **
         The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.

                                           -2-
A true copy.

Attest:

      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                     -3-